Robinson, J.
The plaintiff owns and occupies as her home 72 acres of land south of and adjoining the village of Simcoe. The land is mainly the S. ½ of the S. E. quarter, section 18 — 154—79. The township supervisors caused to be laid out a highway 4 rods wide and 842 feet long, .cutting off 11 acres of the east side of the land. They assessed plaintiff’s damages at $100. The jury assessed the damages at $450, and the court made an order granting a new trial unless the plaintiff accepted $200, and she appeals to this court.
The motion for a new trial was made on these grounds: (1) That the damages are excessive and were given under the influence of passion and prejudice; (2) that the evidence is insufficient to justify the verdict. There is nothing in the case — the nature of the case — or the evidence, to warrant an inference that the verdict was in any way affected by passion or prejudice. The fair inference is that the verdict represents the calm, deliberate judgment of the jury, and as the record shows it is well sustained by the evidence. There is positive testimony of more than one witness that by reason of the highway the value of the entire tract is depreciated to the amount of $10 per acre, that the 11 acres east of the highway is made practically worthless, and the rest of the land is reduced in value.
• In the memorandum decision the trial judge says: “It appears from the evidence that the taking of the strip results in a division of plain*249tiff’s farm of 70 acres into two sections of 60 acres and 10 acres respectively. It appears to me there can be no diminution of value per acre in a farm of 70 acres by reason of a severance of 10 acres therefrom, — that is, a farm of 60 acres situated as plaintiff’s farm is, is worth as much per acre as a farm of 70 acres.” But that is wrong. Any person having experience in farming knows that a large farm is cultivated more advantageously than a small farm. In cultivating a small tract too much time is lost in turning the team and the machinery around and around. Hence, there may be no profit at all in cultivating a tract of 5 or 10 acres when there would be a good profit in cultivating a large tract. For ordinary cultivation an acre of land is obviously worth less even when a quarter section is worth $100 an acre.
The road which divides the plaintiff’s farm must forever be a source-of inconvenience and expense to anyone using the farm, and it must reduce the sale price at least $500. The verdict is not excessive, and it is well sustained by evidence and by reason.
Order reversed and judgment affirmed.
Grace, J. I concur in the result.